     Case 3:18-cv-00187-LRH-CLB Document 63 Filed 01/16/20 Page 1 of 3



1    RICHARD F. HOLLEY, ESQ.
     Nevada Bar No. 3077
2    E-mail: rholley@nevadafirm.com
     F. THOMAS EDWARDS, ESQ.
3    Nevada Bar No. 9549
     E-mail: tedwards@nevadafirm.com
4    MARY LANGSNER, Ph.D.
     Nevada Bar No. 13707
5    E-mail: mlangsner@nevadafirm.com
     HOLLEY DRIGGS WALCH
6    FINE PUZEY STEIN & THOMPSON
     400 South Fourth Street, Third Floor
7    Las Vegas, Nevada 89101
     Telephone:     702/791-0308
8    Facsimile:     702/791-1912

9    Attorneys for Bank of the West, a California banking corporation
10
                                     UNITED STATES DISTRICT COURT
11
                                              DISTRICT OF NEVADA
12

13   BANK OF THE WEST, a California banking              Case No. 3:18-cv-00187-LRH-CLB
     corporation,
14                                                            STIPULATION AND ORDER TO
                                Plaintiff,                     DISMISS WITH PREJUDICE
15
              v.
16
     PATRICK R. SMORRA, SR., an individual;
17   PATRICK R. SMORRA, JR., an individual;
     ANITA SMORRA, an individual,
18
                                Defendants.
19

20            Plaintiff Bank of the West, a California banking corporation (“Plaintiff”), by and through
21   counsel Richard F. Holley, Esq., F. Thomas Edwards, Esq., and Mary Langsner, Ph.D., of the law
22   firm Holley Driggs Walch Fine Puzey Stein & Thompson, and defendants Patrick R. Smorra, Sr.
23   (“Smorra Senior”), Patrick R. Smorra, Jr. (“Smorra Junior”), and Anita Smorra (“Mrs. Smorra”)
24   (collectively with Smorra Senior and Smorra Junior, “Defendants”), by and through counsel
25   Miroslav P. Vlcko, Esq. of The Vlcko Law Firm, admitted to this Court pro hac vice, hereby
26   ...
27   ...
28

     07296-36/2345591_2 (003)
             Case 3:18-cv-00187-LRH-CLB Document 63 Filed 01/16/20 Page 2 of 3




               stipulale and agree thaI this case may be dismissed, with pn:judice, each party to bear lheir own
        2      attorney fe<:s and costs.
        3       DATED this    'Ih.l"   day of January, 2020.    DATED this   l/i!fi: day of January, 2020.
        4
        ,       HOLLEY DRIGGS WALCH
                FINE PUZEY STEIN & THOMPSON
                                                                T11E VLCKO LAW FIRM


        6
         7
                       f:----
               "RJ"C"HA"RD F. HOLLEY, ESQ. (NB:-l3071)          MIROSLAV P. VLCKO, ESQ.
               F. maMAS EDWARDS. ESQ.(NBN '1j49)                tfdmilled pro !we vice
VO.
   0
         •
         9
               MARYLANGSNER, Ph.D. (NBN 13707)
               400 South Founh Slrtl:l, Third FlO(lr
                                                                Michigan Bar No. P2185l
                                                                41000 Woodward Avenue, Suite 350
0:,     10
               Las Vegas, Nevada 89101
               tftrorneysfof Bank oflhe W<!SI. a California
                                                                BIO(lmfield Hills, Michigan 48304
                                                                Allorneysfor DeJemfants Patrick R. Smorra Sr.;
                                                                PO/rick R. Smorra. Jr.: Anita Smorra


-
0:             banhng corpora/ion
        II
   "    12
o:::~
    •   13
Q:      II
                                                           ORD}:R
   >                   IT IS SO ORDERED.
>-:,    15

        16
                      DATED this 22nd day of January, 2020
W·                                                              _________________________________
                                                                UNITED STATES DlSTRJCT JUDGE
        17
-l:                                                             LARRY R. HICKS
                                                                DATED:               ___ JUDGE
  -     18                                                      UNITED STATES DISTRICT
-l"
        19
0:  ~   20
::r;:   21

        "
        23


        "
        25

        16
        21


        "                                                      - 2-
